UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1203


STEVEN T. CORBIN,

                Plaintiff – Appellant,

           v.

LEE J. LOFTUS AND JMO FINANCE STAFF, Department of
Justice/Justice Management Division; TILTON & BERNSTEIN
MANAGEMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:15-cv-02118-RWT)


Submitted:   November 7, 2016              Decided:   November 28, 2016


Before MOTZ, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven    T. Corbin, Appellant Pro Se. Jane Elizabeth Andersen,
OFFICE   OF THE UNITED STATES ATTORNEY, Allen F. Loucks, Assistant
United   States Attorney, Baltimore, Maryland, for Appellee Lee J.
Loftus   and JMO Finance Staff.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven         T.     Corbin    appeals       the     district         court’s     order

granting Lee J. Loftus and JMO Finance Staff’s motion to dismiss

pursuant         to    Fed.    R.     Civ.    P.    12(b)(6)      and        dismissing      his

complaint as to all parties.                    We have reviewed the record and

find       no   reversible         error.      Accordingly,           we    grant    leave    to

proceed         in    forma    pauperis      and    affirm      substantially         for    the

reasons stated by the district court. *                         Corbin v. Loftus, No.

8:15-cv-02118-RWT (D. Md. Nov. 10, 2015).                        We also deny Corbin’s

petitions for a writ of mandamus and his pending motions.                                     We

dispense         with       oral    argument       because      the        facts    and   legal

contentions           are   adequately       presented     in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




       *
       To the extent that Corbin seeks to challenge the removal
of another currently pending civil action, Corbin v. Lynch, No.
8:16-cv-01495-RWT (D. Md. May 18, 2016), his notice of appeal
did not designate a decision or judgment in that case, see Fed.
R. App. P. 3(c)(1)(B), and there has been no ruling by the
district court on a motion to remand.



                                               2